    Case 3:18-cv-00161-N Document 128 Filed 07/10/20                 Page 1 of 3 PageID 6837




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

    ESCORT INC.,
                              Plaintiff,
    v.
                                                       Case No. 3:18-cv-161-N
    UNIDEN AMERICA CORPORATION,

                               Defendant.


         ESCORT’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE OR, IN THE
             ALTERNATIVE, MOTION FOR LEAVE TO FILE A SURREPLY

          Escort is not seeking to strike portions of Uniden’s reply that it does not like. Escort is

seeking to strike the portions of Escort’s reply that it was never provided an opportunity to respond

to because Uniden improperly waited until its reply brief to raise the same. In particular, Escort

moved to strike two narrow and new lines of arguments from Uniden’s reply brief (Dkt. 114)

(hereinafter “Summary Judgment Reply”). 1

          First, Uniden presented for the first time in its Summary Judgment Reply a new argument

and theory that “Escort did not allege post-Complaint willfulness conduct in its Complaint” and

therefore Escort cannot rely on any post-filing conduct in support of its willfulness claim. See

Summary Judgment Reply, pp. 12-13 (Dkt. 114). Uniden’s response highlights that it could have

raised this argument in its Opening Brief on Summary Judgment (Dkt. 92), but simply failed to.

For example, Uniden agrees that its Opening Brief on Summary Judgment was meant to address

all allegations of willful conduct. See Resp., p. 2 (Dkt. 122) (arguing that Escort failed to show



1
  Citing no authority Uniden contends that Escort’s motion should be denied because it did not
attach a copy of its proposed surreply. First, this is not the law and Uniden cites no authority in
support of its argument. Second, the primary relief sought by Escort is that Uniden’s newly
presented arguments be stricken.
                                                   1
  Case 3:18-cv-00161-N Document 128 Filed 07/10/20                  Page 2 of 3 PageID 6838



that “any” of Uniden’s conduct, pre- or post-filing, was willful). In other words, Uniden’s Opening

Brief on Summary Judgment addressed pre- and post-filing willful conduct. Uniden simply waited

until its reply to argue that Escort was somehow prohibited from relying on post-filing conduct.

This new argument is improper and should be stricken or, at a minimum, Escort should be

permitted to respond to the same via a short surreply.

       Second, Uniden presented for the first time in its Reply In Support of Its Motion to Strike

Portions of Dr. Chris Bartone’s Expert Report (Dkt. 116) (hereinafter “Motion to Strike Reply”) a

new legal theory, basis for relief, and evidence, contending that Escort did not comply with L.P.R.

3-2 and that Uniden suffered prejudice. See Motion to Strike Reply, pp. 5-10. Uniden does not

even contend, let alone evidence, that its Motion to Strike Portions of Dr. Bartone’s Expert Report

(Dkt. 98) was based on non-compliance with L.P.R. 3-2 or that Uniden suffered prejudice as a

result of such purported non-compliance. This is because Uniden did not even consider L.P.R. 3-

2 until after it had read Escort’s responsive brief. Further, Uniden’s opening brief did not even

argue, let alone present evidence, of prejudice. See Opening Brief, pp. 24-25 (Dkt. 98). Despite

this, Uniden’s Motion to Strike Reply contains over five pages of discussion on this issue. See

Motion to Strike Reply, pp. 5-10 (Dkt. 116). Uniden cannot inject a new basis for relief for the

first time in its reply. As such, Uniden’s new theory of relief should be stricken or, at a minimum,

Escort should be permitted to respond to the same via a surreply.

       For the reasons stated herein, as well as those stated in Escort’s motion (Dkt. 121),

Uniden’s newly presented arguments should be stricken, or, in the alternative, Escort should be

permitted to file a short surreply to respond to the same.




                                                 2
  Case 3:18-cv-00161-N Document 128 Filed 07/10/20                 Page 3 of 3 PageID 6839



DATED: July 10, 2020                                 Respectfully submitted,

                                                     /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on counsel for all parties of record on
July 10, 2020 via the Court’s CM/ECF system.

                                                     /s/ Timothy E. Grochocinski




                                                 3
